In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 15‐2061 
DENG AREJ, 
                                                         Petitioner, 

                                 v. 

JEFF SESSIONS, Attorney General of the United States, 
                                                  Respondent. 
                    ____________________ 

               Petition for Review of an Order of the 
                  Board of Immigration Appeals. 
                         No. A094‐549‐699. 
                    ____________________ 

     ARGUED MARCH 1, 2017 — DECIDED MARCH 28, 2017 
                ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. The Sudan is a very large region in 
northeastern Africa, the site of a number of ancient civiliza‐
tions that flourished along the Nile. It became an independ‐
ent nation in 1956 (before that it had been controlled by Brit‐
ain and Egypt), but since 2011 it has accommodated two na‐
tions—the Republic of the Sudan and the Republic of South 
Sudan.  Until  2011,  when  the  southern  half  of  the  nation 
2                                                        No. 15‐2061 


broke away to form the Republic of South Sudan, the Sudan 
was the largest nation in Africa. 
     The population of the Republic of the Sudan is almost en‐
tirely Muslim, whereas most of the population of the Repub‐
lic  of  South  Sudan  practices  Christianity  or  African  tradi‐
tional religion. The religious difference between the two na‐
tions is germane to this immigration case, as we’ll see. 
    The  petitioner,  Deng  Arej,  was  born  in  South  Sudan  be‐
fore it was an independent nation, and was sent as a child to 
live in the northern part of Sudan because his parents were 
afraid  that  if  he  remained  in  the  south  he’d  be  drafted  into 
the  south’s  army  as  a  child  soldier.  When  relocated  to  the 
north he concealed both his Christian faith and his southern 
ethnicity  to  avoid  being  killed  by  northern  soldiers.  Later, 
fearing that he would be drafted into the northern army, he 
fled to Egypt. He was admitted to the United States as a ref‐
ugee  in  2005.  Though  a  native  of  South  Sudan,  now  as  we 
said  an  independent  nation,  he  remains  a  citizen  of  the  Re‐
public of the Sudan. 
    Once in the United States, Arej committed a series of as‐
saults  (one  in  a  fight  that  resulted  in  a  death,  although  he 
was  not  convicted  of  murder)  and  was  sentenced  to  two 
years in prison. In April 2014, after he completed his prison 
sentence,  an  immigration  judge  ordered  him  removed  (i.e., 
deported) to the Republic of the Sudan. He might have pre‐
ferred to be removed to South Sudan, now that it’s an inde‐
pendent  nation,  as  he  is  of  South  Sudanese  origin  and  a 
Christian—but the record does not say which nation he pre‐
fers:  probably,  as  we’ll  see,  neither.  There  have  been  previ‐
ous removals of Sudanese immigrants, but it is unclear how 
many  of  them  were  removed  to  the  northern  republic  and 
No. 15‐2061                                                          3 


how many to the southern, and how many removed to one 
of the two countries moved or tried to move to the other. 
    In  January  2015,  awaiting  removal  more  than  eight 
months after having been ordered removed, Arej sought U.S. 
asylum  on  the  ground  that  South  Sudan  (to  which  he  may 
have intended to move from the Republic of the Sudan were 
he removed to that republic) was “increasingly volatile and 
dangerous” and by May 2014 on the brink of civil war. And 
as he wasn’t even a citizen of the country, he might be una‐
ble  to  obtain  protection  from  its  government.  He  may  have 
thought it obvious that he shouldn’t be removed to the north 
either,  in  view  of  his  vulnerability  to  persecution  there,  be‐
ing  Christian;  in  any  event  he  was  opposing,  on  plausible 
grounds, removal to either country. 
    He had missed the 90‐day deadline for filing a motion to 
reopen  the  proceedings,  however,  which  would  have  al‐
lowed  him  to  petition  for  asylum.  But  he  sought  an  excep‐
tion  to  the  deadline  on  the  basis  of  changed  circumstances 
since the issuance of the removal order. A civil war in South 
Sudan  had  broken  out  in  December  2013  and  by  February 
2015 a South Sudanese legal scholar was quoted in evidence 
that Arej submitted to the Board of Immigration Appeals as 
reporting  that  20  percent  of  his  country’s  population  had 
been displaced and an “untold number” of them killed. Re‐
moved to the north, Arej would be in danger as a southern‐
er, but if therefore he fled to the south, he would find him‐
self in the midst of a civil war. He was between a rock and a 
hard place. 
    But  the  immigration  judge  denied  Arej’s  motion  to  reo‐
pen  (a  motion  that  if  granted  would  have  made  it  possible 
for him to apply for asylum in the United States), remarking 
4                                                      No. 15‐2061 


that  Arej  “states  no  facts  constituting  changed  circumstanc‐
es.”  He  appealed  to  the  Board  of  Immigration  Appeals, 
which however dismissed his appeal perfunctorily, remark‐
ing—inaccurately—that the fact that there was a “‘[civil] war 
…  in  progress  [in  South  Sudan]’  …  does  not  amount  to  a 
showing  that  circumstances  have  materially  changed  in  Su‐
dan or South Sudan since the time of the entry of the order 
of  removal.”  That  remark  ignored  the  growing  violence  in 
the south during this period. Further ignoring evidence, the 
Board  added  that  Arej  had  failed  to  present  evidence  that 
“establishes that, since the time of his ultimate removal hear‐
ing,  conditions  have  materially  changed  in  Sudan  or  South 
Sudan.” That was incorrect; he had presented such evidence, 
which we summarized above. 
   Arej  has  conceded  that  he  qualifies  as  a  criminal  alien 
under  8  U.S.C.  § 1252(a)(2)(C),  so  our  review  of  the  Board’s 
decision is  limited  to  issues  of law. 8 U.S.C.  § 1252(a)(2)(D). 
But it was a serious legal error for the Board to have ignored 
Arej’s evidence. As we noted in Iglesias v. Mukasey, 540 F.3d 
528,  531  (7th  Cir.  2008),  the  Board  cannot  make  a  reasoned 
decision to deny a motion to reopen if it ignores the evidence 
that a petitioner presents. 
    Furthermore,  a  competent  immigration  service  would 
not ignore world events. The dramatically worsening condi‐
tions  in  South  Sudan  have  been  widely  reported,  with  the 
young nation described as “cracking apart” and United Na‐
tions officials raising concerns about genocide. See, e.g., Jef‐
frey Gettleman, “War Consumes South Sudan, a Young Na‐
tion  Cracking  Apart,”  New  York  Times,  March  4,  2017, 
https://nyti.ms/2lHeELw.  “Tens  of  thousands  of  civilians 
have  been  killed”;  “every  major  cease‐fire  that  has  been 
No. 15‐2061                                                        5 


painstakingly  negotiated  by  African  and  Western  officials 
has been violated”; and “dangerous fissures are opening up 
within  the  South  Sudanese  military.”  Id.  And  time  doesn’t 
stand still. The Board’s order dismissing Arej’s appeal from 
the immigration judge’s denial of his motion to reopen was 
issued  on  May  8,  2015—almost  two  years  ago.  Considering 
that  Arej  has  not  yet  been  removed  and  that  the  order  was 
perfunctory,  the  Board  should  consider  whether  he  should 
be allowed to present evidence concerning current conditions 
in the two Sudans. See 8 C.F.R. § 1003.2(a). 
     The petition for review is therefore granted, the decision 
of  the  Board  vacated,  and  the  case  remanded  to  the  Board 
for further proceedings consistent with this opinion. 
 
6                                                 No. 15-2061

    SYKES, Circuit Judge, concurring in the judgment. Deng
Arej, a citizen of Sudan, was admitted to this country as a
refugee in 2005 and thereafter committed multiple violent
crimes in the State of Kentucky. Between December 2010 and
May 2013, he was charged and convicted of these crimes in
several separate state-court proceedings and was sentenced
to serve short concurrent prison terms. The Department of
Homeland Security thereafter initiated proceedings to
remove him from this country. His serious criminal conduct
made him removable on several grounds. See 8 U.S.C.
§ 1227(a)(2)(A)(ii) (making aliens removable for committing
a crime of moral turpitude); id. § 1227(a)(2)(E)(i) (making
aliens removable for committing a crime of domestic vio-
lence); id. § 1227(a)(2)(A)(iii) (making aliens removable for
committing an aggravated felony).
   During the removal proceedings, Arej declined the op-
portunity to apply for asylum, withholding of removal, or
deferral of removal under the Convention Against Torture.
On April 23, 2014, an immigration judge ordered him re-
moved to Sudan. Arej waived his right to appeal the removal
order to the Board of Immigration Appeals (“BIA” or “the
Board”).
    On January 9, 2015—more than eight months later—Arej
moved to reopen the removal proceedings, saying that he
now wished to apply for asylum “in the interest of justice
and humanitarian concerns.” A motion to reopen must be
filed within 90 days of the entry of the order of removal, id.
§ 1229a(c)(7)(C)(i), so his motion was untimely by more than
five months. An exception to the time bar exists if the alien
can demonstrate that conditions in the country to which he
has been ordered removed have materially changed since
No. 15-2061                                                   7

the removal order was entered. Id. § 1229a(c)(7)(C)(ii). Arej
submitted no evidence and otherwise made no effort to fit
his case within this exception, so the immigration judge
denied the motion as untimely.
   Arej appealed to the BIA and this time submitted docu-
mentary evidence in an effort to show a material change in
country conditions in the Sudan and South Sudan. The
Board rejected his argument and dismissed the appeal. Its
dismissal order refers in general terms to the “numerous
documents” Arej submitted on appeal and summarily
concludes that this “additional evidence” failed to establish
that conditions “materially changed in Sudan or South
Sudan” since the removal order was entered. The Board also
concluded “upon consideration of the totality of the record”
that sua sponte reopening was unwarranted.
    Arej petitioned for review, but our jurisdiction is severely
limited by his status as a criminal alien; we do not have
authority to review the BIA’s decision for abuse of discretion.
More specifically, the Immigration and Nationality Act
(“INA”) provides that “no court shall have jurisdiction to
review any final order of removal against an alien who is
removable by reason of having committed a criminal offense
covered in … section 1227.” Id. § 1252(a)(2)(C). Without
jurisdiction to review the underlying removal order, we also
lack jurisdiction to review the denial of a motion to reopen
that order. Cruz-Mayaho v. Holder, 698 F.3d 574, 577 (7th Cir.
2012). But the INA preserves our jurisdiction to review
questions of law and constitutional claims. 8 U.S.C.
§ 1252(a)(2)(D). Accordingly, we lack jurisdiction to review
how the BIA evaluated and weighed Arej’s evidence or to
8                                                  No. 15-2061

test its decision for abuse of discretion; we may review its
decision only for errors of law and constitutional infirmities.
    My colleagues address jurisdiction only fleetingly,
though they do cite § 1252(a)(2)(D) and Iglesias v. Mukasey,
540 F.3d 528 (7th Cir. 2008). Iglesias holds that when an alien
asserts that the BIA “completely ignored the evidence he
presented,” he has raised “a good faith claim of legal error”
that counts as “a question of law” under § 1252(a)(2)(D). Id.
at 531. Relying on Iglegias, my colleagues conclude that the
Board ignored Arej’s evidence. Majority Op. at p. 4. That’s
incorrect.
    The dismissal order is admittedly a brief summary dis-
position, but it’s clear that the Board was aware of the addi-
tional evidence Arej submitted on appeal. The Board
acknowledged in general terms that Arej submitted “numer-
ous documents” on appeal and ruled that this “additional
evidence” is insufficient to show changed country condi-
tions. The order also specifically states that the Board con-
sidered the “totality of the record” in declining to reopen sua
sponte. That’s more than the BIA said in Iglesias; the order
denying reopening in that case contained not a word about
the alien’s evidence. 540 F.3d at 531–32.
    Still, other language in Iglesias suggests that Arej has in-
deed raised a colorable claim of legal error, though it’s very
narrow. Our opinion in Iglesias listed in summary fashion the
key items of evidence the petitioner had presented to the
BIA in his appeal. Id. at 532. We then say this: “Had the BIA
at least mentioned this evidence, we could have some confi-
dence that these materials had been considered. Unfortu-
nately, the brevity of the decision leaves us with the impres-
sion that the BIA committed legal error … .” Id. at 532. This
No. 15-2061                                                   9

suggests to me that it’s a legal error under Iglesias for the
Board to deny a motion to reopen with a generic assurance
that it has considered the “totality of the record,” as it did
here. We have limited jurisdiction to correct that legal error,
but not to look for factual errors or an abuse of discretion.
   In Iglesias we ultimately denied the alien’s petition for re-
view, finding the legal error harmless. 540 F.3d at 532–33.
The government has not raised harmless error here, so that
argument is waived.
    Accordingly, I agree with the court’s decision to vacate
the BIA’s order and remand for further proceedings, but I
arrive at that conclusion on narrower grounds. I respectfully
concur in the judgment only.